Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Donoghue, J.), rendered October 28, 1983, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant, prior to sentence, did not move to vacate his plea on the grounds asserted on appeal and thus he cannot raise those grounds on this appeal (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the plea entered by defendant, who was not a novice in criminal proceedings, was sufficient (see, People v Harris, 61 NY2d 9). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.